Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 1 of 9 PageID #: 575




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 JEFFERY HUNT,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:18-cv-00163-JRS-DLP
                                                      )
 SAMUEL BYRD, et al.                                  )
                                                      )
                              Defendants.             )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Jeffrey Hunt alleges that he seriously injured his knee playing basketball in prison

 on February 11, 2017. The defendants are three members of the prison medical staff and the

 prison's grievance officer. Mr. Hunt alleges that the four defendants prevented him from receiving

 proper treatment for his injury for seven months, at which point it was surgically repaired.

 Mr. Hunt is seeking compensatory and punitive damages from the defendants. See dkt. 2 at § VI.

 Before the Court are the defendants' motions for summary judgment. Dkts. [45], [52], & [56]. 1

 Mr. Hunt has not responded and the time to do so has passed. The motions are now ripe for review.

 For the reasons explained in this Order, the defendants are entitled to summary judgment on all of

 Mr. Hunt's claims.




 1
  Two of the pending summary judgment motions involve Dr. Chavez. The motion at dkt. 45 seeks
 summary judgment based on Dr. Chavez's treatment of Mr. Hunt during her employment by
 Corizon Health, the medical contractor that preceded Wexford of Indiana, LLC. The motion at dkt.
 52 concerns Dr. Chavez's treatment of Mr. Hunt while she was employed by Wexford of Indiana,
 LLC. Because the Court finds that Dr. Chavez was not deliberately indifferent to Mr. Hunt's knee
 condition at any time, the Court does not separately discuss the two motions.
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 2 of 9 PageID #: 576




                                            I.
                                 Summary Judgment Standard

        Summary judgment is appropriate when the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

 non-moving party must set forth specific, admissible evidence showing that there is a material

 issue for trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record

 in the light most favorable to the non-moving party and draws all reasonable inferences in that

 party's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot

 weigh evidence or make credibility determinations on summary judgment because those tasks are

 left to the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

 The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has repeatedly assured the district courts that they are not required to "scour

 every inch of the record" for evidence that is potentially relevant to the summary judgment motion

 before them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                II.
                                       Factual Background

        The consequence of Mr. Hunt's failure to respond to the motion for summary judgment is

 that he has conceded the defendants' version of the facts. Smith v. Lamz, 321 F.3d 680, 683 (7th




                                                 2
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 3 of 9 PageID #: 577




 Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules results in an

 admission."); see S.D. Ind. Local Rule 56-1(b) ("A party opposing a summary judgment motion

 must . . . file and serve a response brief and any evidence . . . that the party relies on to oppose the

 motion. The response must . . . identif[y] the potentially determinative facts and factual disputes

 that the party contends demonstrate a dispute of fact precluding summary judgment."). This does

 not alter the standard for assessing a Rule 56(a) motion but does "reduc[e] the pool" from which

 the facts and inferences relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419,

 426 (7th Cir. 1997).

        A. Defendants

          Mary Ann Chavez, D.O. is an osteopathic physician and was licensed by the State of

  Indiana from 2001 until October 3, 2017. She was employed by Corizon Health from April 26,

  2016 until March 31, 2017, as a doctor and then the medical director at Wabash Valley

  Correctional Facility ("Wabash Valley") in Carlisle, Indiana. On March 31, 2017, the contract

  between Corizon Health and Indiana Department of Corrections ("IDOC") ended, and she began

  working for Wexford, which became the new contracted health care provider on April 1, 2017.

  Dr. Chavez left Wexford on May 9, 2017. She is not currently employed at Wabash Valley.

  Dkt. 54-1.

        Samuel Byrd, M.D. is a physician licensed to practice in the State of Indiana. Dr. Byrd is

 currently employed as a physician by Wexford at Wabash Valley. He has been employed in this

 capacity since April 1, 2017. Prior to this time, Dr. Byrd was employed in this capacity by

 Corizon Health. Dkt. 54-2.

        Theresa Littlejohn is an IDOC employee who served as the Grievance Specialist for the

 facility and received a grievance submitted by the Plaintiff related to his healthcare. Dkt. 57.




                                                    3
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 4 of 9 PageID #: 578




        Barbara Riggs is a registered nurse licensed to practice in the State of Indiana. Since April

 1, 2017, she has been employed as a nurse by Wexford at Wabash Valley. Prior to April 1, 2017,

 she held this position as an employee of Corizon Health. Dkt. 54-3.

 B. Treatment of Mr. Hunt's Knee

        On February 11, 2017, Mr. Hunt was playing basketball when he felt his knee give out.

 Dkt. 56-1, Hunt Deposition at 22. He submitted an initial healthcare request and was seen by

 Dr. Byrd a few days later. Id. at 25. One to two weeks later Mr. Hunt submitted another healthcare

 request. On February 23, 2017, Mr. Hunt was evaluated by Dr. Mary Chavez, who ordered x-rays

 of Mr. Hunt's knee. Dkt. 54-2. On March 17, 2017, Mr. Hunt reported that he was playing

 basketball again and his right knee gave out. He was given a verbal order for another set of x-rays

 as well as a 6-month recreational restriction. Id.

          On March 24, 2017, Dr. Chavez saw Mr. Hunt for a reevaluation of his knee injury.

 Mr. Hunt reported that something was "catching" in his right knee when he was walking. He

 walked with a limp and guarded his right knee. On physical exam, his right knee had edema with

 infrapatellar fluid. He was unable to fully extend his leg at the knee joint. His pain level was at a 7

 of 10. Dr. Chavez requested that Orthopedics evaluate Mr. Hunt. Dkt. 54-1; dkt. 54-5 at 68.

        On March 28, 2017, Dr. Chavez received an alternative treatment plan advising that

 Mr. Hunt be given NSAIDS, ice, and rest for one week and to obtain an MRI for him if there

 was no improvement. Id. Dr. Chavez followed up with Mr. Hunt on April 27, 2017, when he

 reported continued right knee pain. At that time, she submitted a request for Mr. Hunt to receive

 an MRI of the right knee. Dkt. 54-5 at 77-79. Dr. Chavez resigned employment at Wabash Valley

 on May 9, 2017. Dkt. 54-1. On or around May 23, 2017, Mr. Hunt received an MRI on his right

 knee. Dkt. 56-2. During the summer of 2017, Dr. Byrd never saw Mr. Hunt, and was not aware




                                                   4
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 5 of 9 PageID #: 579




 of the results of his MRI. Dkt. 54-2.

        Nurse Riggs' responsibilities included the review of written health care requests submitted

 by inmates. She often assesses inmates initially in the health care unit to triage their needs and, if

 necessary, schedule them for an evaluation and appointment with an on-site practitioner. Dkt. 54-

 3. During Ms. Riggs' time as a nurse at the Wabash Valley, she has had opportunities to see and

 review health care requests submitted by Mr. Hunt.

        On May 23, 2017, Nurse Riggs saw Mr. Hunt in the health care unit after he had returned

 from the Terre Haute Regional Hospital for an MRI on his right knee. Nurse Riggs' assessment of

 Mr. Hunt on May 23, 2017 was part of standard IDOC procedure, requiring that patients who

 return from an off-site trip be assessed by medical staff upon their return to the facility. During

 this assessment, Nurse Riggs noted that a follow-up had been scheduled, pending the results of the

 MRI. At that time, Mr. Hunt did not have any medical needs and was returned to his housing unit.

 Id.

        On July 14, 2017, Nurse Riggs saw Mr. Hunt after he submitted a written health care request

 stating that he would like to receive crutches to move about the facility. Mr. Hunt was provided a

 set of crutches pursuant to his request. Id.

        In August 2017, Dr. Byrd received and reviewed the results of Mr. Hunt's prior MRI, which

 noted a complete tear of the ACL as well as a radial tear of the medial and lateral meniscus with

 bone marrow edema and small joint effusion. Dr. Byrd submitted a request for Mr. Hunt to receive

 an offsite orthopedic evaluation from Dr. Kurt Madsen. Dkt. 54-2. On August 15, 2017, Nurse

 Riggs completed and submitted paperwork for Mr. Hunt to receive the orthopedic evaluation

 ordered by Dr. Byrd. Dkt. 54-3. On the same day, Mr. Hunt submitted an informal grievance and

 healthcare request form asserting that he had heard no information regarding his injured knee and



                                                   5
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 6 of 9 PageID #: 580




 that he believed he needed to see a surgeon. Id.; dkt. 56-4. Nurse Riggs received this request a few

 days later and reviewed the relevant records. She noted that Mr. Hunt had already been approved

 for an outside orthopedic consultation.

        On September 11, 2017, Dr. Madsen recommended that Mr. Hunt receive ACL repair

 surgery with meniscal debridement. Pursuant to this recommendation, Dr. Byrd submitted a

 request for Mr. Hunt to receive this surgery. Dkt. 54-2. On the same day, Nurse Riggs completed

 an outside consultation request form for Mr. Hunt to receive ACL repair surgery and meniscal

 debridement. Dkt. 54-3.

        On or about October 11, 2017, Mr. Hunt received ACL repair and meniscal debridement

 surgery. Dkt. 56-9. Upon his return to the prison facility, he was admitted to the institutional

 infirmary for follow-up care. On November 13, 2017, Mr. Hunt was seen by Dr. Madsen who

 recommended a new knee brace and physical therapy. On the same day, Dr. Byrd ordered

 Mr. Hunt's discharge from the infirmary and continued orders for ibuprofen and Tylenol for pain

 control. Dkt. 54-2. Mr. Hunt still has knee pain to this day, but the pain is better than before surgery.

 Dkt. 54-4, Hunt Deposition at 51. He has not submitted a health care request since November 2017.

 Id. at 54.

        Mr. Hunt testified that Teresa Littlejohn had nothing to do with his medical treatment and

 that his claim against her is based solely on her delay in responding to his grievance. He does not

 contend that the grievance delay kept him from receiving medical treatment. To the contrary, he

 testified that he received the grievance response after his knee surgery. Id. at 74-75.

                                                  III.
                                               Discussion

         Mr. Hunt asserts Eighth Amendment medical care claims against the defendants. At all

 times relevant to Mr. Hunt's claim, he was a convicted offender. Accordingly, his treatment and


                                                    6
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 7 of 9 PageID #: 581




 the conditions of his confinement are evaluated under standards established by the Eighth

 Amendment's proscription against the imposition of cruel and unusual punishment. See Helling v.

 McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner receives in prison

 and the conditions under which he is confined are subject to scrutiny under the Eighth

 Amendment.").

          Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail on an Eighth Amendment deliberate

 indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered from an

 objectively serious medical condition; and (2) the defendant knew about the plaintiff's condition

 and the substantial risk of harm it posed, but disregarded that risk. Id. at 837; Pittman ex rel.

 Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014). "A significant delay in

 effective medical treatment also may support a claim of deliberate indifference, especially where

 the result is prolonged and unnecessary pain." Berry v. Peterman, 604 F.3d 435, 441 (7th Cir.

 2010).

          The defendants do not dispute that Mr. Hunt's knee condition constitutes a serious medical

 condition. Instead, they argue that they were not deliberately indifferent to it.

          Mr. Hunt agrees that two of the defendants—Dr. Byrd and Teresa Littlejohn—did nothing

 wrong in relation to the treatment of his knee. Dkt. 54-4, Hunt Deposition at 19-20;74-75. There is

 no evidence in the record that Dr. Byrd was aware of Mr. Hunt's MRI results or need for an outside

 consultation until August 2017. Neither is there evidence that Teresa' Littlejohn's delayed response

 to Mr. Hunt's grievance delayed his medical treatment. Therefore, Dr. Byrd and Ms. Littlejohn are




                                                   7
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 8 of 9 PageID #: 582




 entitled to summary judgment.

        The parties dispute whether Dr. Chavez and Nurse Riggs were deliberately indifferent to

 Mr. Hunt's knee condition. Dr. Chavez's initial request for Mr. Hunt to receive an MRI was denied

 with instructions to follow up in one week to reassess. But it took four weeks before Mr. Hunt was

 seen again by Dr. Chavez. To show that a delay in providing treatment is actionable under the

 Eighth Amendment, a plaintiff must also provide independent evidence that the delay exacerbated

 the injury or unnecessarily prolonged pain. Petties v. Carter, 836 F.3d 722, 730–31 (7th Cir. 2016),

 as amended (Aug. 25, 2016). Mr. Hunt did not respond to the motion for summary judgment.

 There is no evidence that Dr. Chavez was responsible for scheduling inmate medical exams or that

 she provided inadequate pain management during those three weeks. Furthermore, there is no

 evidence that this three-week delay exacerbated Mr. Hunt's injury. Dr. Chavez is therefore entitled

 to summary judgment.

        Finally, there is no evidence before the Court that Nurse Riggs delayed Mr. Hunt's care or

 was deliberately indifferent to his knee condition. The record before the Court shows that she

 promptly processed Dr. Byrd's orders for scheduling Mr. Hunt to be seen by an outside specialist

 and for his surgery. She provided him crutches when he requested them. She too is entitled to

 summary judgment.

                                               IV.
                                            Conclusion

        For the reasons stated above, the defendants' motions for summary judgment, dkt. [45],

 [52], & [56], are granted. Final judgment consistent with this Order shall issue.

        IT IS SO ORDERED.




                                                  8
Case 2:18-cv-00163-JRS-DLP Document 64 Filed 08/04/20 Page 9 of 9 PageID #: 583




 Date: August 4, 2020




 Distribution:

 JEFFERY HUNT
 247871
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Jeb Adam Crandall
 BLEEKE DILLON CRANDALL ATTORNEYS
 jeb@bleekedilloncrandall.com

 Bryan Findley
 INDIANA ATTORNEY GENERAL
 bryan.findley@atg.in.gov

 Mary L. Graham
 BLEEKE DILLON CRANDALL ATTORNEYS
 mary@bleekedilloncrandall.com

 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL
 zachary.griffin@atg.in.gov




                                      9
